Case: 5:19-cr-00430-SO Doc #: 1-1 Filed: 06/17/19 1 of 6. PageIlD #: 2

AFFIDAVIT
I, Daniel D. Wehrmeyer, Special Agent (SA) of the Drug Enforcement
Administration (DEA), United States Department of Justice, being duly sworn, do
depose and state that:
INTRODUCTION
l. I am an officer or employee of the United States Department of
Justice, Drug Enforcement Administration (DEA) within the meaning of Title 18,
United States Code, Section 2510(7), and am empowered by law to conduct
investigations and to make arrests for offenses enumerated in Title 18, United
States Code, Section 2516. At all times mentioned herein, I have been acting in
an official capacity as a Special Agent with the DEA.
2. I offer this Affidavit in support of a criminal complaint and warrant
for the arrest of PATRICK A. FOSTER, alleging that on June 14, 2019, he did
commit a violation of Title 21, United States Code, Sections 841 (a)(1) and
(b)(1)(B), that being possession with the intent to distribute methamphetamine, a
Schedule II controlled substance, and Title 18 United States Code, Section 924(c),
that being to knowingly possess firearms in furtherance of a drug trafficking

crime.
Case: 5:19-cr-00430-SO Doc #: 1-1 Filed: 06/17/19 2 of 6. PagelD #: 3

-2.-
TRAINING AND EXPERIENCE

3. [have been employed by the DEA for approximately twenty-three
years and have been assigned to the Cleveland District Office since February 1997.
I have been assigned responsibilities to investigate federal crimes involving Money
Laundering and Drugs. I have conducted investigations into the unlawful
importation, possession with intent to distribute, distribution of controlled
substances, the laundering of monetary instruments, monetary transactions in
property derived from specified unlawful activities and the associated conspiracies,
in violation of Title 21, United States Code, Sections 841(a)(1), 843(b), 846,
952(a) and 963, and Title 18, United States Code, Sections 371 and 1956.

4, [have received specialized instruction about narcotics, narcotics
trafficking, money laundering and various techniques for investigating persons and
organizations engaged in this unlawful conduct. During the past twenty-three
years, I have participated in investigations involving the organized distribution of
illegal drugs and have made numerous arrests for drug-related offenses. My
experience as a DEA Agent includes, but is not limited to: physical surveillance,
analyzing pen register and telephone toll data, interviewing witnesses, drafting and
executing search warrants seeking seizure of illegal drugs and other evidence of

drug violations, supervising the purchases of controlled substances by undercover
Case: 5:19-cr-00430-SO Doc #: 1-1 Filed: 06/17/19 3 of 6. PagelD #: 4

-3-
agents and informants, and debriefing persons arrested and convicted of drug
trafficking offenses about their illegal activity.

5. I know that those involved in the illicit distribution of controlled
substances nearly always attempt to conceal their identities, the locations at which
the illicit transactions occur, and the flow of proceeds from the illicit activity into
“clean” currency.

6. Through investigation and training, I have become familiar with the
types and amounts of prices charged and profits made by drug dealers, as well as
the methods, language, and terms which are used to disguise their illegal activity.
I have been qualified in federal court to provide expert “opinion” testimony about
drug trafficking practices.

FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

7. Except where otherwise noted, the information set forth in this
Affidavit has been provided to me directly or indirectly by Special Agents of the
DEA, Summit County Drug Unit, Akron Police Department or other law
enforcement officers. Unless otherwise noted, wherever in this affidavit I assert
that a statement was made, the information was provided by another law
enforcement officer (who may have either direct or hearsay knowledge of the

statement) to whom I have spoken or whose report I have read and reviewed.
Case: 5:19-cr-00430-SO Doc #: 1-1 Filed: 06/17/19 4 of 6. PagelD #: 5

-4.-

8. On June 14, 2019, at approximately 1:17 p.m., the Akron Police
Department conducted a traffic stop of a white Dodge Sprinter cargo van
displaying Ohio registration HLT8927. The traffic stop was conducted at 772
South Main Street, Akron, Ohio. The vehicle was being driven by PATRICK A.
FOSTER and contained a passenger named Dennis Waugh.

9. During a search of the vehicle, Akron Police Department officers
located and seized approximately 316 grams (approximately 11 ounces) of
suspected crystal methamphetamine from a plastic bag located between the driver
seat and the passenger seat. Initial chemical testing showed that the crystalline
substance contained a detectable amount of methamphetamine, a Schedule II
controlled substance. A further search of the vehicle revealed twenty-three (23)
individually heat-sealed packages of marijuana concealed in two plastic containers
with each container wrapped in clear plastic wrapping. The marijuana weighed
approximately 23 pounds. Akron Police Officers also found three zip-lock style
plastic bags containing a large amount of U.S. currency, which had been concealed
inside two plastic shopping bags in the rear of the vehicle. Lastly, officers seized
a loaded handgun that was located on FOSTER’s person.

10. SA Paul Stroney advised FOSTER of his Miranda rights, and

FOSTER stated he understood his rights and was willing to answer some
Case: 5:19-cr-00430-SO Doc #: 1-1 Filed: 06/17/19 5 of 6. PagelD #: 6

-5-
questions. FOSTER, in my presence, gave verbal and written consent for law
enforcement to search his residence, located at 27 East Emerling Avenue, Akron,
Ohio 44301. Upon entry into the residence, officers conducted a protective sweep
of the residence and determined that the residence was vacant. Upon searching
the residence, investigators located approximately 18,364 grams of marijuana
(approximately 40 pounds). Additional items seized from the residence included:
two (2) AK-47 style firearms and a digital scale.

11. Based upon my training and experience, approximately 316 grams of
crystal methamphetamine is too large of an amount for a single person to use and is
indicative of an intent to further distribute the crystal methamphetamine. Further,
based upon my training and experience, drug traffickers typically possess firearms

to protect the valuable drugs that they intend to distribute.
Case: 5:19-cr-00430-SO Doc #: 1-1 Filed: 06/17/19 6 of 6. PagelD #: 7

-6-
CONCLUSION
12. Based upon the above facts and circumstances, there is probable cause
to believe that on June 14, 2019, in the Northern District of Ohio, Eastern Division,
PATRICK A. FOSTER possessed with intent to distribute approximately 316
grams of Methamphetamine, a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1) and 841 (b)(1)(A).

    

Daniel D. Wehrmeyer
Special Agent
Drug Enforcement Administration

Subscribed and sworn to before me on this 17th day of June, 2019.

Kathleen B. Burke
United States Magistrate Judge
